UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1397



RANDY L. THOMAS,

                                            Plaintiff - Appellant,

          versus


YNEZ OLSHAUSEN; MARY ELLEN MCDONALD; PETER
GORMAN;    CHARLOTTE-MECKLENBURG     POLICE
DEPARTMENT; CHARLOTTE-MECKLENBURG; STATE OF
NC,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:07-cv-00130)


Submitted: July 24, 2007                    Decided:   July 27, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randy L. Thomas, Appellant Pro Se. Mark Weston Johnson, HELMS,
MULLISS & WICKER, PLLC, Charlotte, North Carolina; Richard Harcourt
Fulton, OFFICE OF THE CITY ATTORNEY, Charlotte, North Carolina;
Thomas J. Ziko, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Randy L. Thomas seeks to appeal the magistrate judge’s

order transferring this 42 U.S.C. § 1983 (2000) action to a

particular    district   court   judge.    This    court   may   exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).      The order Thomas seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.       Accordingly,   we   dismiss   the    appeal   for   lack   of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 DISMISSED




                                  - 2 -